DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	1.	Claims 1-14 are pending and under consideration.
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application EP0730145.4 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of 10/10/2008 for claims1-4 and 6-14 because the claims as currently constituted recite “wherein the porosity is in the range from 4% to 75%” and a review of EP0730145.4 does not reveal the claimed range limitation. Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 is drawn to the porous scaffold of claim 1, wherein the average pore size of the scaffold is between 1 and 500 m.  The average pore size in claim 1 is also between 1 and 500 m.  Thus claim 3 fails to limit to further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claim(s) 1-3, 6, and 9-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chen et al. (J. Controlled Release May 29, 2007 121: 81-90), “Chen” evidenced by Jönsson et al. (J. Periodontal Res. 2011 46: 153-157), “Jönsson”.
Chen teaches glycidyl methacrylated dextran (Dex-GMA)/gelatin hybrid hydrogel containing microspheres loaded with bone morphogenetic proteins (BMP) as periodontal cell/tissue scaffold. See Abstract. 
Chen teaches that Dex-GMA/gelatin hydrogels have a porosity of 81.0 ± 5.9%, with a pore diameter 9.1 ± 4.4 m. See p. 85-§ 3.2 It is noted that the range from 4% to 75% is interpreted to include fractional percentages like 75.1%, 75.2%, 75.3% and so on. A porosity of 81.0% - 5.9% is 75.1%, which falls within the claimed range. 
Chen teaches that the pores have different shapes.  See Fig. 3.

Jönsson teaches PDLCs are ﬁbroblast-like cells characterized by collagen production but also possessing some osteoblastic features. See abstract and p. 154-1st and 2nd columns. Jönsson teaches PDLCs are obtained by allowing cells to grow out of periodontal ligament tissue explants. See p. 153-1st and 2nd columns. Thus the PDLCs are mesenchymal/stromal cells with osteoblastic features. 
It is noted that the recitation of “A vascular substitute" in claim 12, “Cartilage or bone implants” in claim 13, and “A controlled release system of an active agent” in claim 14 are merely suggestive of intended uses that does not result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art or patent and thus are not given weight for comparison of the claims with the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.	Claims 1-3, 5, 6, and 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (J. Controlled Release May 29, 2007 121: 81-90), “Chen” . 
Chen teaches as set forth above.  Chen does not teach porosities below 75%.
Karp teaches microcarriers for harvesting, enriching, and administering tissue progenitor cells.  See abstract, ¶¶ 0002-0026 and Figures 1 and 2. 
Karp teaches that the microcarriers can be comprised of dextran.  See ¶¶ 0010 and 0105. 
Karp teaches that the pore size is about less than or equal to 15 microns or about less than or equal to 10 microns.  See ¶¶ 0017 and 0109. 
Karp teaches the degree of porosity in porous microcarriers may range from greater than 0 to less than 100% of the microcarrier volume. Karp teaches the degree of porosity may be less than 1%, less than 5%, less than 10%, less than 15%, less than 20%, less than 25%, less than 30%, less than 35%, less than 40%, less than 45%, or less than 50%. See ¶¶ 0110. 
 Karp teaches attaching progenitor cells, including connective tissue progenitor cells, hematopoietic progenitors and endothelial progenitors to the microcarriers.  See ¶¶ 0128-0129.
Karp teaches administering BMP with the microcarriers.  See ¶¶ 0133- 0134.
It would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings of Chen and Karp and modify the porosity of the GMA/gelatin hydrogels of Chen to the porosities taught by Karp to optimize the ability of the microspheres to allow for the most efficient cell recruitment, adherence and delivery of cells with the microsphere/microcarriers.  

s 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 00/61668 (Eiselt et al. 10/19/2000), “Eiselt” in view of Thébaud et al.  (J. Materials Sci.: Mater. Med. Feb. 2007 18(2): 339-345), “Thébaud, 
	Eiselt teaches a method for preparing a hydrogel material having macroporous open pore porosity, which comprises:  a) providing a solution of a hydrogel-forming material, a surfactant and, optionally, a gas-generating component, which solution is capable of being mixed in the presence of a gas to incorporate the gas in the solution and form a stable foam; b) forming a stable foam by mixing the solution in the presence of a gas and/or, if the gas-generating component is present, by subjecting the solution to conditions or agents which result in generation of gas from the gas-generating component; c) exposing the stable foam to conditions and/or agents which result in gelling of the hydrogel-forming material to form a hydrogel containing gas bubbles therein; d) releasing the gas bubbles from the hydrogel to form a hydrogel material having macroporous open pore porosity.  See claim 1.
Eiselt teaches that any hydrogel forming polysaccharides can be used in the formation of the hydrogels. See p. 2-lines 26-30.
	Eiselt teaches forming the hydrogel into beads by drop wise addition of the foam to a solution of the gelling agent or casting the gel into a desired shape. See p. 7-lines 5-20 and claims 8 and 9.
Eiselt teaches that the gels have pores of at least 1 m particularly from 10 to 1000 m and overall porosity is preferably from 30 to 90%, more preferably 35 to 75%,. See p. 2- lines 1-8 and claims 17-18.

	Eiselt teaches hydrogels have been used in many biomedical applications, including chondrocyte transplantation and an immobilization matrix for living cells.  See p. 3-lines 10-20. 
Eiselt teaches hydrogels may be used in tissue engineering and cell transplantation, particularly for transplantation and engineering of hepatocytes and smooth muscle cells.  See pp. 8-line 8 to p. 9 line 10.  
Eiselt teaches contacting cells on the hydrogels with MTT, which is taken up by the cells, and the cells were visualized. See Example 8-p.13-14 and 16-p. 21.
Eiselt teaches that the porous hydrogels can be used as a drug delivery system or as matrices in vitro cell culture studies.  See p. 8- lines 9-18.
	Eiselt does not teach the polysaccharides of claim 1.
Thébaud teaches making polysaccharide based hydrogels using a mixture of pullulan/dextran/fucoidan (71:24:5) by cross-linking the polysaccharide with STMP in an alkaline solution. Thébaud teaches pouring the polysaccharide/STMP mixture in to petri dishes and incubating them for 15 minutes at 50°C to form disk shapes.  Thébaud teaches washing the gels with PBS. Thébaud teaches that the total polysaccharide concentration was 25% (w/v) and the STMP was at a concentration of 11% (w/w).  Thus, the polysaccharide to STMP weight ratio was ~2.3:1. See p. 341-2.3-Scaffold preparation.
Thébaud teaches culturing endothelial cells from human umbilical cord, bone marrow, and saphenous veins on the hydrogels. See p. 340- Sections 2.1, 2.2 and p. 341-section 2.4.

It would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings of Eiselt and Thébaud and use the pullulan/dextran/fucoidan hydrogel of Thébaud as the polysaccharide  in the methods of making macroporous hydrogels of Eiselt because Eiselt teaches that any hydrogel forming polysaccharides can be used in the formation of the hydrogels and Thébaud teaches that pullulan/dextran/fucoidan gel allows for endothelial cell growth, is easily handled, can be molded or cut to the desired thickness, it is transparent allowing for direct microscopic observation, and exhibited no toxicity.   Thus, one would have been motivated with a reasonable expectation of success to use the hydrogel components of Thébaud to make the macroporous hydrogel of Eiselt given the advantages taught by Thébaud.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-8 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,757,494 (Amedee et al. Sep 12, 2017).
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘494 claims are drawn to:  a method for bone generation at an osseous or a non-osseous site, comprising the step of administering, at the osseous or the non-osseous site, a porous polysaccharide scaffold obtained by i) preparing an alkaline aqueous solution comprising at least one polysaccharide, a cross-linking agent and a porogen agent, ii) transforming the solution into a hydrogel by placing said solution at a temperature from 4ºC to 80º. for a sufficient time to allow cross-linking of said at least one polysaccharide, iii) submerging said hydrogel into m in size and the porosity is from 4% to 50%.
Thus the hydrogel used in the claimed method of the ‘494 claims makes obvious the instantly claimed porous scaffold because it has all of the properties of the claimed porous scaffold.
The claimed porous scaffold is claimed by the processing of making the scaffold.   Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113 (I).
It is noted that the recitation of “A vascular substitute" in claim 12, “Cartilage or bone implants” in claim 13, and “A controlled release system of an active agent” in claim 14 are merely suggestive of intended uses that does not result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art or patent and thus are not given weight for comparison of the claims with the prior art or patent. 

s 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,757,494 (Amedee et al. Sep 12, 2017) as applied to claims 1-8  and 12-14 above in view of WO 00/61668 (Eiselt et al. Oct. 19 2000), “Eiselt”.
Claims 1-19 teach as set forth above, but do not teach that the hydrogel is loaded with cells.
Eiselt teaches as set forth above.
It would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings of the ‘494 claims and Eiselt and load the hydrogels of the ‘494 claims with the cells taught by Eiselt because Eiselt teaches that the hydrogels loaded with cells can be used in tissue engineering.  One would have been motivated to load the hydrogels of the ‘494 claims with the cells taught by Eiselt because given the importance of new cells in forming new tissues engineered with hydrogels.

10.	Claims 1-8 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,143,774 (Amedee et al. Dec. 4, 2018). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘774 claims are drawn to
A porous polysaccharide scaffold obtained by: i) preparing an alkaline aqueous solution comprising at least one polysaccharide, a cross-linking agent and a porogen agent, ii) transforming the solution into a hydrogel by placing said solution at a temperature from 4º C to 80º C for a sufficient time to allow cross-linking of said at least one polysaccharide, iii) m in size and the porosity is from 4% to 75%.
Thus the porous polysaccharide scaffold of the ‘494 claims makes obvious the instantly claimed porous scaffold because it has all of the properties of the claimed porous scaffold.
It is noted that the recitation of “A vascular substitute" in claim 12, “Cartilage or bone implants” in claim 13, and “A controlled release system of an active agent” in claim 14 are merely suggestive of intended uses that does not result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art or patent and thus are not given weight for comparison of the claims with the prior art or patent. 

11.	Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-18 of U.S. Patent No.10,143,774 (Amedee et al. Dec. 4, 2018) as applied to claims 1-8  and 12-14 above in view of WO 00/61668 (Eiselt et al. Oct. 19 2000), “Eiselt”.
Claims 1-18 teach as set forth above, but do not teach that the hydrogel is loaded with cells.
Eiselt teaches as set forth above.
prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings of the ‘774 claims and Eiselt and load the hydrogels of the ‘774 claims with the cells taught by Eiselt because Eiselt teaches hydrogels may be used in tissue engineering and cell transplantation, particularly for transplantation and engineering of hepatocytes, smooth muscle cells and chondrocytes.  One would have been motivated to load the hydrogels of the ‘774 claims with the cells taught by Eiselt because given the importance of new cells in forming new tissues engineered with hydrogels.

12.	Claims 1-7, 9, 10, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,555,164 (Le Visage et al. Jan. 31, 2017). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘164 claims are drawn to:
A porous scaffold obtainable by a method for preparing a porous scaffold consisting of the steps of a) preparing an alkaline aqueous solution comprising an amount of pullulan and dextran and one cross-linking agent; b) freezing the aqueous solution of step a); c) sublimating the frozen solution of step b); and wherein step b) is performed before the cross-linking of the pullulan and dextran and said cross linking occurs during the sublimation step c), wherein the size of the pores is comprised between 1 m and 500 m, wherein the porosity is comprised between 4% and 50%, 
 The porous scaffold according to claim 1 for tissue engineering, 3D cell culture or cell delivery for therapeutic use. 
A vascular substitute made with a scaffold of claim 1. 

Method for evaluating the toxicity and/or pharmacology of a product comprising: culturing cells on the porous scaffold according to claim 1; contacting the cells with an amount of the product; identifying an effect on the cells following the contacting with the product; and determining the toxicity and/or pharmacology of the product based on the identified effect the product had on the cells. 
A controlled release system of an active agent made with a scaffold as defined according to claim 1.
The pores of the scaffold of claim 1 have different shapes.  See Figure 2. 
It would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to load the ‘164 scaffold with human cells when administering the cells to a human patient when treating a human to reduce suppressive immune responses to the porous scaffold.  

13.	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over 1-13 of U.S. Patent No. 9,555,164 (Le Visage et al. Jan. 31, 2017) as applied to claims 1-7, 9, 10, and 12-14  in further view of WO 00/61668 (Eiselt et al. Oct. 19 2000), “Eiselt”.
	 The ‘164 claims teach as set forth above, but do not specifically teach a cell of claim 11.
Eiselt teaches as set forth above.
It would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings of the ‘164 claims and Eiselt and load the scaffold with cells like hepatocytes, smooth muscle cells and chondrocytes because Eiselt 

Conclusion
14.  No claims allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER J REDDIG/            Primary Examiner, Art Unit 1642